Title: To James Madison from James Monroe, 17 [May 1811]
From: Monroe, James
To: Madison, James


          
            
              17.th. [May 1811]
            
            Mr Madison will be so kind as to inform me whether he went yesterday to the Fair, & if he did not, whether he intends to go this evening, as in that event he will go with him—and meet him at such time as he will appoint, at the door.
            
              J.M.
            
          
          
            If he went yesterday, he will inform him, whether it was attended with any charge.
          
        